Case: 13-10636      Document: 00512912630         Page: 1    Date Filed: 01/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10636                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         January 23, 2015
UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellee

v.

DAVID WAYNE HATCHER,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-96-1


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       We previously affirmed the district court’s restitution order imposed in
connection with David Wayne Hatcher’s guilty-plea conviction for two counts
of child pornography. United States v. Hatcher, 559 F. App’x 300 (5th Cir.
2014).     The Supreme Court granted certiorari, vacated our decision, and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10636    Document: 00512912630     Page: 2   Date Filed: 01/23/2015



                                 No. 13-10636
remanded for further consideration in light of Paroline v. United States, 134 S.
Ct. 1710 (2014). Hatcher v. United States, 135 S. Ct. 129 (2014). Paroline
overruled our circuit precedent and held that 18 U.S.C. § 2259 requires
“restitution in an amount that comports with the defendant’s relative role in
the causal process that underlies the victim’s general losses.” Paroline, 134 S.
Ct. at 1727.   We now VACATE the district court’s restitution order and
REMAND the case to the district court for proceedings consistent with the
Supreme Court’s opinion in Paroline.




                                       2